NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           June 18, 2015


      Mr. Robert Matthew Villarreal
      TDCJ# 1753944
      Michael Unit, 2664 FM 2054
      Tennessee Colony, TX 75886

      Re:       Cause No. 13-15-00264-CR
      Tr.Ct.No. 11-08-11,496A
      Style:    In Re Robert Matthew Villarreal


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 24th District Court (DELIVERED VIA E-MAIL)
           Tabeth Gardner, De Witt County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Michael A. Sheppard (DELIVERED VIA E-MAIL)